DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    BOCA RATON REGIONAL HOSPITAL, INC. and BOCA RATON
               HOSPITAL FOUNDATION, INC.,
                       Appellants,

                                    v.

                        TIM WILLIAMS, M.D.,
                             Appellee.

                              No. 4D19-515

                         [September 12, 2019]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Gerard Joseph Curley, Judge; L.T.
Case No. 502017CA001845.

    Martin B. Goldberg and Jason A. Coe of Lash & Goldberg LLP, Miami
and Lawrence J. Miller, Norman A. Fleisher, and Jonathan A. Galler of
Gutter Chaves Josepher Rubin Forman Fleisher Miller P.A., Boca Raton,
for appellants.

  Amy S. Rubin and Seth B. Burack of Fox Rothschild LLP, West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.